Citation Nr: 0942341	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to February 
1969.  The Veteran died in May 2003.  The appellant is the 
surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).
 
The claimant requested a Travel Board hearing.  The requested 
hearing was conducted in May 2007.


FINDINGS OF FACT

1.  The Veteran died as a result of invasion of the left 
cavernous sinus by squamous cell carcinoma of the scalp, 
which is not a disorder which may be presumed related to 
exposure to herbicides, and there is no medical evidence 
linking the Veteran's squamous cell carcinoma to his exposure 
to herbicides.

2.  The Veteran was not treated for skin cancer or spots on 
the skin until many years had elapsed after his service 
discharge.




CONCLUSION OF LAW

The Veteran's death due to invasion of the left cavernous 
sinus by squamous cell carcinoma of the scalp was not 
incurred in or aggravated by service, was not incurred as a 
result of exposure to herbicides in service, and may not be 
presumed service-connected, including as a result of exposure 
to herbicides.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009); Combee v. Brown, 
34 F.3rd 1039 (Fed. Cir. 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran developed his fatal 
squamous cell carcinoma of the scalp in service or as a 
result of exposure to herbicides (Agent Orange) during his 
service in Vietnam.  Before assessing the merits of the 
appeal, VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A.  Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

Notice of the criteria for service connection and notice of 
VA's duties to a claimant generally were sent to the 
appellant in a letter issued in October 2003.  By a statement 
of the case issued in August 2005, the claimant was notified 
of the criteria for service connection for a cause of death 
claimed to be related to exposure to herbicides.  In March 
2007, the RO issued a notice which specifically advised the 
claimant of the criteria for service connection for the cause 
of a Veteran's death, and explained to her, in essence, that 
since her husband served on the ground in Vietnam, his 
exposure to herbicides would be presumed.  

In 2007, after the appellant perfected her substantive appeal 
and a Travel Board hearing was conducted, the Court of 
Appeals for Veterans Claims (Court) determined that, in a 
claim for service connection for the cause of a Veteran's 
death, the notice to a claimant should include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The Board acknowledges that the appellant was not provided 
with a specific notice that the Veteran had not been awarded 
service connection for any disorder during his lifetime, and 
that the notice of the criteria for service connection for 
the cause of a Veteran's death did not specifically explain 
how substantiation of a claim differed when the Veteran was 
not service-connected for the disorder which was the cause of 
death.  However, the appellant's testimony at the September 
2005 personal hearing at the RO and at the May 2007 Travel 
Board hearing made it clear that the appellant understand 
that the Veteran had not been awarded service connection for 
any cancer or skin disorder during his lifetime, and that he 
was only in receipt of nonservice-connected pension at the 
time of his death.  The appellant's testimony also made it 
clear that she understood what evidence was required to 
substantiate her claim for service connection of the cause of 
the Veteran's death from a skin cancer of the scalp.  

The Board also notes that the claimant was not provided with 
notice of the criteria for assigning a disability rating and 
for assigning an effective date for an increased rating until 
March 2007.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection has not been granted 
for the cause of the Veteran's death, the requirement or 
timing of such notice is moot.  

The appellant has not raised any claim that she was 
prejudiced by lack of notice in compliance with Hupp.  There 
is no presumption that any timing or content notice resulted 
in prejudice to the appellant.  Shinseki v. Sanders, 129 
S.Ct. 1696, 1706 (2009).  In particular, the appellant 
testified as to her belief that the Veteran was treated for 
skin disorders soon after service, that skin disorders were 
chronic and continuous after service, and that the physicians 
told the Veteran that his skin disorder which caused his 
death might be due to his exposure to herbicides.  The 
appellant's testimony also establishes that the appellant was 
aware that medical evidence was required to substantiate her 
testimony.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009); see also Mlechich v. Mansfield, 
503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not 
prejudicial when claimant has actual knowledge of the 
evidence needed to substantiate claim); Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.").  

The record establishes that the appellant has had a full and 
fair opportunity to participate in the adjudication of the 
claim addressed in this decision.  The Board finds, as a 
matter of fact, that no defect in the timing or content of 
notice resulted in prejudice to the appellant.  This appeal 
may be adjudicated without further notification.  

B.  Duty to assist

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records are associated with the claims 
file.  Following the appellant's 2005 and 2007 testimony, the 
Veteran's records were obtained from the Social Security 
Administration.  VA records, including more than 500 numbered 
records of treatment notes dated in 2002 through 2003, as 
well as additional handwritten VA clinical notes.  Records 
were requested from numerous providers, and more than 750 
pages of clinical records have been obtained since the 
appellant testified before the Board in May 2007.

All identified records were requested, and the appellant was 
notified of the results of these requests.  Some requests for 
records revealed only that no records for the Veteran could 
be located by the identified facility, and the appellant has 
been notified of all negative responses.  The appellant's 
representative has not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection, Cause of Death

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

Therefore, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the Veteran's death.  38 C.F.R. 
§ 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  
Malignant tumors which are diagnosed within one year after a 
Veteran's service discharge may be presumed service-
connected.  38 U.S.C.A. § 1101.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to herbicide agents 
during such service, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Veteran served in the Republic of Vietnam during the Vietnam 
era.  It is presumed that he was exposed to herbicides.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See "Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  The Secretary has not determined that a presumption 
of service connection for basal cell carcinoma or carcinoma 
of the scalp is applicable. 

Third, service connection may be established based on medical 
evidence of a current disease etiologically related to in-
service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 Vet. 3rd 1039, 1043-5 (Fed. Cir. 1994).  
If a claim for service connection for the cause of a 
Veteran's death based on exposure to herbicides is not 
granted on a presumptive basis, the Board is obligated to 
consider the claim on a direct basis, including allowing the 
claimant to establish that herbicide exposure was the direct 
cause of the disorder at issue.  Id. (holding that Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act did 
not preclude establishing service connection with proof of 
direct actual causation).

Facts and analysis

The Veteran's service treatment records disclose no 
complaints of skin disorder.  No skin disorder or cancer of 
any type was noted at the time of the Veteran's service 
separation examination that was conducted in February 1969.  
The Veteran did not submit any claim for any benefit until 
February 2002.  

As part of his February 2002 claim for benefits, the Veteran 
reported that he was treated for squamous cell carcinoma at 
Shands Hospital beginning in July 2000.  Clinical records 
from Shands Cancer Center, University of Florida, were 
associated with the claims file.  Those records disclosed 
that the Veteran had been treated for multiple squamous cell 
and basal cell carcinomas of the head and neck before he 
reported, in 2000, that he had been having symptoms of 
numbness in the area of cranial nerves IV, V, and VI.  The 
Veteran had reported that the symptoms had been present for 
about 9 months.  The report of a June 2000 agnatic resonance 
imaging examination disclosed a tumor in the cavernous sinus.  
Although these records reflect that the Veteran was treated 
for skin disorders prior to 2000, the records do not reflect 
when the Veteran was first treated for a skin disorder or 
what providers treated him prior to his treatment at the 
Shands Cancer Center.  

The Veteran died as a result of invasion of the left 
cavernous sinus by squamous cell carcinoma of the scalp.  For 
purposes of information only, and without reliance thereon, 
the Board notes that squamous cell carcinoma is cancer 
developed from the squamous epithelium, that is, the skin.  
Dorland's Illustrated Medical Dictionary 295 (30th ed. 2003).

After the Veteran's death in 2003, the appellant submitted 
clinical records which disclose the excision of a squamous 
cell carcinoma from the Veteran's left lateral forehead in 
July 1999, and the record of excision of a squamous cell 
carcinoma from the Veteran's arm in January 1999.  Additional 
clinical records obtained from Bay Dermatology, Shands Cancer 
Center, and from VA, disclosed no treatment of a skin 
disorder prior to 1996.  

Gulf Coast Dermatology records dated in October 1996 
discloses that the Veteran complained of persistent, scaling, 
keratoses.  In particular, the Board notes that these 1996 
treatment records are devoid of any notation that the Veteran 
provided a history prior treatment of a skin disorder or skin 
cancer proximate to his service discharge.  Well-
differentiated nodular squamous cell carcinoma of the left 
hand was identified on laboratory examination for pathology 
purposes in May 1997.  

The appellant testified at her personal hearing that the 
Veteran had sinus drainage, bleeding, and spots on his skin 
within the first year after his service discharge.  
(Transcript, September 2005 personal hearing, page 2).  The 
appellant identified Tampa University as one of the places 
where the Veteran was treated for skin disorders prior to 
getting treatment at VA.  However, a request for records from 
the University of Florida at Tampa resulted in a statement 
that there were no records there for the Veteran, searched by 
name, Social Security number, and birthdate.

At the May 2007 Board hearing, the appellant testified that 
the Veteran first had a skin disorder that made it difficult 
to wear boots soon after his service discharge.  Medication 
was prescribed which made those skin disorders go away, but 
then other skin disorders started, she testified.  She did 
not identify the care providers, but did state that her 
husband had radiation therapy at "Cheyenne" in or around 
1998, care at a hospital at "FBH," and treatment by a 
neurologist in Missouri.  However, she did not provide 
specific addresses for those facilities which VA could use to 
seek those records.  

After the appellant's testimony, additional records were 
sought.  Voluminous SSA records disclose no treatment of a 
skin disorder, to include squamous cell or basal cell 
changes, prior to 1996.  The records disclose that the 
Veteran was treated for a nose bleed in 1995.  The 1995 
records do not disclose a history of prior treatment for skin 
lesions of any type.  VA clinical records, including 428 
pages of numbered computerized clinical records, obtained 
from the Lake City, Florida VA facility dated in 2002 and 
2003 were obtained.  These records disclose no history of 
treatment of skin cancer prior to 1996.  Additionally, 215 
printed pages of VA clinical notes were obtained from the 
Gainesville, Florida VA facility, dated in 2002 and 2003.  
Lengthy records, 395 numbered pages of computerized VA 
clinical records, were obtained from the North 
Florida/Georgia Veterans Health System.  Additional 
handwritten VA clinical records are associated with the 
claims files.  VA records from each of the facilities 
identified in the 2007 Remand were obtained.  None of these 
records reveal any information about treatment of any skin 
disorder or other medical disorder prior to 1995.  

The evidence of record is unfavorable to each of the 
appellant's contentions.  The service treatment records are 
negative for any skin disorder.  The appellant has not 
identified any specific provider who treated her husband 
proximate to his service discharge for any medical disorder.  
The earliest clinical evidence obtained is dated in 1995 and 
1996, which was more than 25 years after his military 
service, and none of that clinical evidence references the 
Veteran's medical history prior to 1995.  

The appellant has not submitted or identified any other 
records, such as employment clinical records, education 
records, insurance records, or lay statements which 
substantiate her claim that the Veteran was treated for a 
skin disorder soon after his service.  The Board notes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In this case, however, the appellant's lay testimony that the 
Veteran was treated for a skin disorder soon after his 
service does not, in the absence of supporting medical 
evidence, establish that the Veteran had a skin disorder in 
service or proximate to his service.  The appellant testified 
only that the Veteran had "spots" on his skin proximate to 
service.  While a lay person is competent to observe 
"spots" on the skin, the appellant's lay observation cannot 
establish that the spots she observed soon after the 
Veteran's service were related to the 1996 diagnosis of basal 
cell or squamous cell lesions on the skin.  Carcinoma of the 
skin is not a medical disorder a lay person is competent to 
identify.  In particular, such disorders required pathology 
evaluation.

The appellant further testified that the Veteran was given 
medication and the "spots" on his skin went away, followed 
by other disorders, and then more spots on the skin.  The 
appellant's testimony does not establish that "spots" on 
the skin which were later found to have basal cell or 
squamous cell changes were chronic and continuous.  In 
particular, even though the appellant testified that the 
Veteran had spots on his skin soon after service, her 
testimony is unfavorable to a finding that the spots were 
chronic and continuous.  Although she has stated that there 
was a contemporaneous diagnosis of a skin disorder, the 
evidence is unfavorable to a conclusion that the Veteran had 
basal cell or squamous cell skin changes soon after his 
service.  In particular, there is no record that the Veteran 
received treatment in the 1970s, 1980s, or in the 1990s prior 
to 1996 for a skin disorder.  

It is not credible that no records of follow-up of basal cell 
or squamous cell changes, if noted soon after the Veteran's 
1969 service discharge, could be located for the 25-year 
period following such a diagnosis.  Moreover, if the Veteran 
was aware of a diagnosis of basal cell or squamous cell skin 
changes for many years prior to 1996, it is not credible that 
the Veteran would fail to provide that history to physicians 
who treated him for skin cancer and metastasis of skin cancer 
during the period form 1996 to 2003.  The Board notes that 
there is no description by the Veteran of a skin disorder 
treated prior to 1996 in any of the more than 1,000 pages of 
clinical records dated from 1996 to 2003 which are associated 
with the claims file.  In this regard, the lengthy period 
which elapsed following the Veteran's service discharge in 
1969 before the 1996 clinical records demonstrating that the 
Veteran sought medical evaluation for a skin disorder is 
evidence of a prolonged period without medical complaint 
which may be considered by the trier of fact.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The fact that histories provided by the Veteran to his 
treating physicians during the period from 1996 through 2003 
are devoid of reference to treatment or diagnosis of any skin 
disorder prior to 1996 is negative evidence that weighs 
against the claim, in the Board's view.  An individual being 
treated for skin cancer would normally be expected to provide 
the treating physician with information about prior skin 
disorders and cancers.  The Veteran failed to report such 
treatment under circumstances when a report of such history 
would be expected.  This is a case in which lack of report of 
history of any skin disorder or skin cancer is negative 
evidence to establish that no skin disorder or skin cancer 
was diagnosed proximate to service and that no skin disorder 
was chronic and continuous, even intermittently, from 1969 to 
1996.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002).  

For these reasons, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran manifested 
a malignant tumor of the skin within an applicable 
presumptive period for a chronic disease.  The skin cancer 
which led to the Veteran's death was not manifested is 
service or within a presumptive period following the 
Veteran's service.  The preponderance of the evidence is 
against a finding that the Veteran had skin cancer 
chronically and continuously following service, or that skin 
cancer directly resulted from his service.  38 U.S.C.A. 
§ 1110; Savage, supra.  

The appellant asserts that service connection is warranted 
for the cause of her husband's death because she believes 
that her husband's carcinoma resulted from exposure to 
herbicides in Vietnam.  The appellant testified that 
physicians had advised her husband that his skin lesions 
might be related to his exposure to herbicides in Vietnam.  
The record does not substantiate this assertion.  There are 
numerous medical reports, medical statements, and medical 
opinions of record.  These clinical records reflect that the 
various treating physicians sometimes commented on the 
Veteran's employment as a crane operator, which requires work 
outdoors.  Some examiners commented on the Veteran's 
lifestyles, such as his use of tobacco products, and his 
residence in Florida, his Scotch-Irish ancestry as a risk 
factor, and other information.  

However, there is no record, in the more than 1,000 pages of 
clinical records associated with the claims file, which 
reflects that any examiner considered the Veteran's service 
in Vietnam as a risk factor for squamous cell carcinoma.  The 
Board finds that the medical evidence of record does not 
suggest a link between the Veteran's service in Vietnam, or 
any incident therefore, to include his exposure to 
herbicides.  Since the only evidence of record supporting 
such a link is the appellant's lay testimony, and appellant's 
testimony as to continuity and chronicity of a skin disorder 
lacks credibility, no further development of the evidence is 
required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are 
not limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation).  

The Board has considered the appellant's contention that the 
Veteran's squamous cell carcinoma should be presumed to be 
due to his exposure to Agent Orange.  The Veteran's exposure 
to herbicides is, as discussed above, presumed, since he 
served in Vietnam.  However, squamous cell carcinoma is not 
among the disorders which are included in the applicable law 
pertaining to disorders that may be presumed to be related to 
exposure to Agent Orange.  By law, no presumption of service 
connection on the basis of exposure to herbicides is 
applicable to any disorder not listed by the Secretary.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Board is not 
authorized to presume that the Veteran's squamous cell 
carcinoma is related to the Veteran's exposure to herbicides 
since no presumption is applicable to skin cancer.  

The Board must also consider the appellant's claim that the 
Veteran's exposure to herbicides directly caused skin cancer 
in this case.  The United States Court of Appeals for the 
Federal Circuit noted in Combee that establishing actual 
causation of a disorder by herbicides "carries a difficult 
burden of proof."  34 F.3d at 1042.  The appellant's 
testimony that the Veteran had a skin disorder proximate to 
service and continually thereafter is, as discussed above, 
not credible.  The appellant has not identified or submitted 
any medical opinion that the Veteran's squamous cell cancer 
was, or might be, related to his exposure to herbicides, and 
the Board is unable to find any clinical evidence in the 
voluminous clinical records associated with the claims that 
raises such a possibility.  The evidence does not establish 
that the Veteran's exposure to Agent Orange was the direct 
cause of the squamous cell cancer that led to his death.  

The Board has considered direct service connection for the 
cause of the Veteran's death, presumptive service connection 
on the basis of provisions applicable to malignant tumors, 
and whether a presumption of service connection based on the 
Veteran's exposure to herbicides is applicable in this case.  
The preponderance of the evidence is against the claim under 
each theory of entitlement.  As the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  The 
claim must be denied.  

ORDER

The appeal for service connection for the cause of the 
Veteran's death due to invasion of the left cavernous sinus 
by squamous cell carcinoma of the scalp, to include as due to 
herbicide exposure, is denied.  


____________________________________________
JOAQUIN AGUAYO-PERELES,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


